Staley, Jr., J.
(dissenting). After the Office of General Services was advised by the business representative of Laborers Local No. 190 that petitioner was then involved in a labor dispute with that union with picketing then being conducted, petitioner was advised of this situation, and .subsequently advised the Office of General Services that it could not resolve its labor problem with the union.
The notice to bidders provided that the work to be performed was to be completed 72 days after signing the agreement. The proposed agreement specified that time was of the essence. The State also reserved the right to reject any or all bids if, in its opinion, the best interests of the State would thereby be promoted. Section 174 of the State Finance Law specifically provides that “ All bids may be rejected
The State could not lawfully refuse to award a contract to a successful bidder solely because it employed nonunion workers (Apex Ind. Constr. Corp. v. Village of Lake George, 31 A D 2d 670; Matter of Long Is. Signal Corp. v. County of Nassau, 51 Misc 2d 320), but the record here does not establish that this is the reason that all bids were rejected. The bids here were rejected because the low bidder was in the middle of a labor dispute which it admitted could not be resolved, and the prospects were that picketing would spread to the South Mall project if the contract were awarded, finder such circumstances, the Office of General Services could properly consider that petitioner would not be in a position to complete the work within the time specified, and that, in addition thereto, the entire South Mall project work would be disrupted and delayed. The other bids being considerably higher, it was reasonable for the Office of General Services to determine that it was in the best interests *484of the State to reject all bids. (Matter of Tarrant Mfg. Co. v. Office of Gen. Serv. of State of N. Y., 67 Misc 2d 920.)
The factors involved here of an existing labor dispute, a time of the essence contract, and delay of an entire project already in progress form a reasonable foundation for the determination, and distinguish this case from Matter of Long Is. Signal Corp. v. County of Nassau (51 Misc 2d 320, supra), which involved only a threat by labor unions to stop work on county public works projects if the contract were awarded to a bidder maintaining a nonunion shop. In that case it was also noted that the low bidder had received a contract identical to the one in question for the year 1964-1965 and had completed its contract without any problems.
The rejection of all the original bids by the Office of General Services is supported by the record, and the relief sought by the petitioner should be denied.
Herlihy, P. J., Sweeney and Main, JJ., concur with Kane, J.; Staley, Jr., J., dissents and votes to affirm in an opinion.
Judgment reversed, on the law and the facts, and judgment directed to be entered in favor of petitioner, without costs.